DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-14 and 16  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 27, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended each of the independent claims 1, 11 and 16 to include the limitation “and the continuous perimeter portion having a thickness less than or equal to 2 millimeters (mm)”.  Applicant has introduced new matter into the disclosure.  NO new matter shall be introduced in the invention disclosure, 35 USC 132(a).  The original specification disclosed a continuous perimeter identified by refence character 10 in the specification and drawings.  In the specification at paragraph #19 the thickness of the perimeter is described as being “less than 1.8 mm not less than or equal to 2 millimeters”.  The original disclosure does not support  claiming a  continuous perimeter having a thickness less than or equal to 2 millimeters. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al US Patent Application Publication No. 2011/0023367 in view of Valentage et al US Patent Application Publication No. 2007/0220812.

Barr discloses a vehicle door module (10) comprising:

(claim 1) a unitary continuous perimeter portion (72) and areas (multiple unnumbered
areas are within perimeter 72 shown in figure 1) circumscribed by the unitary
continuous perimeter portion, the continuous perimeter portion having a thickness greater than the thickness of the circumscribed areas (see greater thickness 80 in figure
9);
a window regulator (12, 14, 16, 90; paragraph #33, 42) extending from a portion of
the circumscribed areas; a through hole (in figure 1 see multiple unnumbered holes, in
the circumscribed areas, immediately adjacent the perimeter) in a portion of the circumscribed areas, the through holes are configured for attachment of a portion of a door assembly (the core module is attached to door panels); and the unitary continuous
perimeter portion comprises a plastic and a reinforcing filler (paragraph #46).

The claimed invention is distinguishable from Barr by its recitation of circumscribed areas wherein the circumscribed areas comprise a polyolefin plastic that has a substantially uniform thickness of from 1mm to less than 1.8 millimeters (mm) that extends across each circumscribed area and the continuous perimeter portion having a thickness less than or equal to 2 millimeters(mm).  Barr does not disclose the thickness of the door core module nor the specific plastic material .

Valentage discloses the door core module having a wall thickness from about 1mm to 6mm, see paragraph #33. Valentage in paragraph #74 discloses a door core module 300 employing a reinforced polypropylene (a polyolefin). The polypropylene includes a reinforcing fiber forming a light weight material that provides a good balance of stiffness, impact strength, and has a low coefficient of linear thermal expansion (CLTE).
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention incorporate propylene fiber reinforced plastic having a thickness of 1mm for the door core module as taught by Valentage as Barr’s plastic material to reduce weight but still exhibit good strength.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Barr to have a continuous perimeter portion having a thickness equal to 2 millimeters(mm).  The Applicant’s specification has not disclosed the thickness being less or equal to 2 (mm) as being of significance to the performance and function of the vehicle and/or door.  See  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



In regard to claim 2, Barr discloses a reinforced perimeter portion comprises polypropylene (see paragraph #44 in Barr ), Barr does not disclose the specific reinforcement material being glass fiber. Paragraphs #71, 74 in Valentage discloses the door module as being constructed from polypropylene reinforced by glass fiber to improve impact strength of the door.

In regard to claim 3, Valentage discloses the glass fiber present in an amount of 25 to 40 weight percent (see Paragraph #71, lines 3-7), based on the total weight of the perimeter portion.

In regard to claim 4, Valentage discloses wherein the circumscribed areas further comprise a reinforcing filler, see paragraph #74.

In regard to claim 5, Valentage discloses circumscribed areas constructed of polypropylene reinforced by glass fibers. Paragraphs #71, 74 in Valentage discloses the entire door module, including circumscribed areas, as being constructed from polypropylene reinforced by glass fiber to improve impact strength of the door.

In regard to claim 6, Valentage discloses the glass fiber present in an amount of 25 to 40 weight percent (see Paragraph #71, lines 3-7), based on the total weight of the perimeter portion.

In regard to claim 8, Valentage discloses the circumscribed areas being made from polyolefin impregnated with glass fiber which inherently has a viscosity greater than or equal to 130 grams per 10 minutes.

 In regard to claim 9, Valentage discloses the perimeter portion and the circumscribed areas both comprise polypropylene, see paragraphs #71, 74.

Allowable Subject Matter
Claim 7 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 27, 2022, have been fully considered but they are not persuasive.  The Applicant remarks that showing that the elements claimed are individually shown in prior art references does not satisfy the requirement for a proper obvious rejection under 35 USC 103, but that there must be a reason to combine these elements.  The Examiner has provided reasons for combining the elements of Valentage with Barr.  A reason for an ordinary artisan to employ  the propylene fiber reinforced plastic having a thickness of 1mm as taught by Valentage instead of Barr’s plastic material would be to reduce weight but still exhibit good strength. By reducing the weight of the door and therefor the vehicle’s overall weight the vehicle fuel economy is improved.  
In response to Applicant’s remark that nowhere does the polyolefin of the perimeter portion have a viscosity greater than the polyolefin of the circumscribed area.  The viscosity of polyolefin is 130 grams per 10 minute.   Valentage discloses the circumscribed areas as being made from polyolefin impregnated with glass fiber which would due to the fiber inherently have a viscosity greater than or equal to 130 grams per 10 minutes.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P WELDON/Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612